UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 07-6779



In Re: RICHARD ALLEN SMITH, JR.,

                                                       Petitioner.




               On Petition for Writ of Mandamus.
    (2:00-cr-00007-FPS; 2:04-cv-00050-FPS; 2:06-cv-00088-FPS)


Submitted: July 19, 2007                   Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard Allen Smith, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard   Allen   Smith,      Jr.   petitions   for    a   writ    of

mandamus, alleging the district court has unduly delayed acting on

his “application for a certificate of appealability.”                He seeks an

order from this court directing the district court to act.                We find

there has been no undue delay in the district court.                Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

mandamus petition.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented      in    the

materials     before    the   court   and     argument   would   not     aid    the

decisional process.




                                                              PETITION DENIED




                                      - 2 -